Citation Nr: 0633566	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-06 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcers.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active military service from April 1970 
to December 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, found 
that the veteran had not submitted new and material evidence 
to reopen his claims for service connection for hearing loss 
and peptic ulcers and denied his claim for service connection 
for arthritis.

The veteran provided testimony before the undersigned Acting 
Veterans Law Judge via videoconference in April 2006.  A 
transcript of the hearing is of record.  

At his hearing, the veteran withdrew a previously perfected 
claim concerning entitlement to an increased rating for 
hemorrhoids.  38 C.F.R. § 20.204 (2006).

For the reasons indicated below, these matters are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Because the veteran's remaining claims, including those to 
reopen the previously denied claims of service connection for 
hearing loss and peptic ulcers were received after August 29, 
2001, they are subject to the notice and assistance 
requirements delineated in 38 C.F.R. § 3.159.  These 
requirements must be satisfied before the Board can 
adjudicate these claims on their merits.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

The Board notes that the duty to assist includes obtaining 
additional service department and VA treatment records, when 
considering whether to reopen a previously denied claim.  38 
C.F.R. § 3.159(c) (1), (2), and (3).  The veteran testified 
in April 2006 that he had ear surgery at Fort McClellan five 
or six years after his discharge from service and has been 
treated by VA "in the last couple of years."  See pages 8 
and 15 of hearing transcript.  Review of the claims file 
shows that no medical records from Fort McClellan or VA 
medical records have been associated therein.  In conjunction 
with his claims, VA should attempt to obtain all such medical 
records pertaining to treatment afforded the veteran.  The 
veteran is reminded that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that the Acting 
Veterans Law Judge who conducted his 
April 2006 videoconference hearing is 
soon concluding her employment with the 
Board.  Pursuant to 38 C.F.R. § 20.707 
(2006), the Member of the Board who 
conducts a hearing shall participate in 
the final determination of the claim.  As 
such, the veteran, if so desired, is 
entitled to be afforded another hearing.  
The veteran should be asked if he desires 
such a hearing, and if he indicates that 
he does, VA should take appropriate steps 
in order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.

2.  Contact the veteran in an effort to 
have him provide the dates and locations 
of all medical treatment he has been 
afforded at Fort McClellan and by VA.  
Following a response from the veteran, VA 
should attempt to obtain medical records 
from the identified sources, in 
particular from Fort McClellan, Alabama, 
in the mid-1970's, and the Little Rock VA 
Medical Center.  If records are 
unavailable, please have the health care 
provider so indicate.

3.  After completion of the above, and 
any additional development deemed 
necessary, VA should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



